STEPHEN F. WILLIAMS, Senior Circuit Judge,
dissenting:
The majority finds that plaintiffs do not have standing to maintain their suit. Because I believe our precedents require a different result, I dissent.
* * *
Plaintiffs consist of two types of associations—national associations of persons (including coaches) with interests in wrestling or other college sports, and associations of alumni, student athletes and others committed to advancing wrestling at specific universities (Bucknell, Marquette and Yale). Their complaint is that the defendant Department of Education has unlawfully enforced Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681— 1688, in a way that has caused a reduction in opportunities for participation in men’s sports, especially wrestling. They say that the Department has pressured colleges to achieve women’s participation in sports proportional to women’s enrollment, without regard to varying levels of interest or skill. As colleges have competing demands on their resources, cutting men’s teams is one of the obvious ways for them to meet the Department’s measure of proportionality. And cut they have. Plaintiffs cite a report by the General Accounting Office, “Intercollegiate Athletics: Four-Year Colleges’ Experience Adding and Discontinuing Teams” (March 2001) (“GAO Report”), saying that schools had cut 519 men’s teams between 1981-82 and 1998-99, including 171 wrestling teams. GAO Report at 18. Of the 272 responding schools that had cut a men’s team in the period 1992-93 to 1999-2000 (see id. at 33), 31% cited the need to meet gender equity goals or requirements. Id. In the face of these data, the district court found that plaintiffs had failed to allege facts showing any causal connection between the Department’s actions and the reduction in plaintiffs’ members’ coaching opportunities, and thus found them without standing. This was error.
* * *
Plaintiffs point to two documents setting forth the Department’s interpretation of Title IX: “Title IX of the Education Amendments of 1972; a Policy Interpretation; Title IX and Intercollegiate Athletics,” 44 Fed.Reg. 71,413 (December 11, 1979) (codified at 45 C.F.R. pt. 86) (the *277“1979 Policy Interpretation”), and a statement issued by the Assistant Secretary for Civil Rights, “Clarification of Intercollegiate Athletics Policy Guidance: The Three-Part Test” (January 16, 1996) (the “1996 Clarification”). The 1979 Interpretation sets forth what has come to be known as the “Three-Part Test”:
a. Compliance will be assessed in any one of the following ways:
(1) Whether intercollegiate level participation opportunities for male and female students are provided in numbers substantially proportionate to their respective enrollments; or
(2) Where the members of one sex have been and are underrepresented among intercollegiate athletes, whether the institution can show a history and continuing practice of program expansion which is demonstrably responsive to the developing interest and abilities of the members of that sex; or
(3) Where the members of one sex are underrepresented among intercollegiate athletes, and the institution cannot show a history and continuing practice of program expansion, as described above, whether it can be demonstrated that the interests and abilities of the members of that sex have been fully and effectively accommodated by the present program.
1979 Interpretation, 44 Fed.Reg. at 71,418. At oral argument government counsel confirmed that, as the context suggests, “underrepresented” as used in paragraphs (2) and (3) means simply that women’s sports participation fell below men’s as a proportion of enrollment. Plaintiffs say that, especially with the 1996 Clarification, the Department has made the enrollment proportionality “prong” of the test into a “safe harbor” for compliance, see January 16, 1996 letter of Norma V. Cantu at 2 (“Canto letter”) (explaining 1996 Clarification), and has ruled that it will count “actual athletes”—not unfilled spots on teams— when it assesses the “proportionality of participation opportunities,” id. at 4. See First Amended Complaint ¶ ¶ 44-45. The government at no point contends that the legal provisions that plaintiffs do not challenge—Title IX itself or the regulations antedating the 1979 Interpretation or the 1996 Clarification, i.e., the regulations adopted in 1975, 44 Fed.Reg. 24,128 (June 4, 1975) (now codified at 34 C.F.R. § 106.41(a) (2003))—either mandate proportionality by reference to enrollment or create a safe harbor based on such proportionality. (Such a claim would be a merits argument in any event.)
Incurring Departmental displeasure under the Interpretation and the Clarification is not something an educational institution would do lightly. The Department is empowered to cut off all federal funds from non-complying colleges and universities. See 20 U.S.C. § 1682 (authorizing each federal department and agency that extends federal financial assistance to any education program or activity to terminate funding in order to effectuate the provisions of Title IX); id. § 1687 (defining “program or activity” to include “all the operations of ... (2)(A) a college, university, or other postsecondary institution, or a public system of higher education”); 45 C.F.R. § 86.2(g) (defining federal financial assistance); see also 44 Fed.Reg. at 71,418-19 (“When a recipient is found in noncompliance and voluntary compliance attempts are unsuccessful, the formal process leading to termination of Federal assistance will be begun.”). That gives the Department substantial influence over college and university policies: federal support for postsecondary education totaled over $119 billion in 2000, well over 40% of the nearly $278 billion spent by all postsecondary institutions that year. See National Center for Edu*278cation Statistics, Digest of Education Statistics 2002 at Tables 343-46 and 363.
Plaintiffs claim that in implementing the Interpretation and the Clarification the Department has “initiated hundreds of administrative enforcement actions and investigations” and “negotiated settlements with such institutions that reduced male participation opportunities.” First Amended Complaint ¶ 48. “As a direct and indirect result of [the Department’s] unlawful Title IX policies, therefore, institutions have cut (i.e., eliminated) hundreds of men’s teams and have capped (i e., arbitrarily limited) hundreds of men’s participation opportunities.” Id. They cite the GAO Report’s finding in support. Id.
As the standing issue arose on a motion to dismiss, the plaintiffs’ burden is simply to make the requisite allegations. “At the pleading stage, general factual allegations ... may suffice, for on a motion to dismiss we ‘presum[e] that general allegations embrace those specific facts that are necessary to support the claim.’ ” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 2137, 119 L.Ed.2d 351 (1992) (citation omitted). See also Bennett v. Spear, 520 U.S. 154, 171, 117 S.Ct. 1154, 1165, 137 L.Ed.2d 281 (1997) (calling burden of allegation at the pleading stage “relatively modest”); Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 260-61, 97 S.Ct. 555, 560-61, 50 L.Ed.2d 450 (1977); Warth v. Seldin, 422 U.S. 490, 501, 95 S.Ct. 2197, 2206, 45 L.Ed.2d 343 (1975). Dismissal for want of subject matter jurisdiction should occur only if ‘“it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.’ ” Empagran S.A. v. F. Hoffman-LaRoche, Ltd., 315 F.3d 338, 343 (D.C.Cir.2003) (quoting Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957)). Interestingly, the leading cases in our circuit finding standing on the basis of third parties’ response to alleged excessive agency stringency, Block v. Meese, 793 F.2d 1303 (D.C.Cir.1986) (Scalia, J.), and Tozzi v. United States Dep’t of Health and Human Servs., 271 F.3d 301 (D.C.Cir.2001), discussed below in detail, involved motions for summary judgment; despite the far more demanding standard appropriate there, we found the requisite causality and redressability.
The plaintiffs are all associations, and there is no question (nor, so far as appears, any basis for questioning) that they meet the requirements for associational standing other than the disputed question of whether the members would have standing to sue in their own right. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181, 120 S.Ct. 693, 704,145 L.Ed.2d 610 (2000) (requiring that the interest advanced be germane to association’s purpose and that neither the claim nor the relief would need participation of individual members).
Two of the associations represent collegiate coaches. The National Wrestling Coaches Association represents collegiate wrestling coaches, and the College Sports Council represents national collegiate coaches associations for men’s and women’s swimming, men’s and women’s track and field, men’s wrestling and men’s gymnastics. First Amended Complaint ¶ ¶ 4, 8. The three college-specific associations represent alumni and student athletes and the complaint alleges that they have “participatory and spectator interests” in their respective schools’ wrestling programs. Id. ¶ ¶ 5-7. With respect to Bucknell, the complaint alleges that the members of the association include “underclassmen on Bucknell’s 2001-02 wrestling team who want to wrestle for Bucknell in the 2002-03, 2003-04, and 2004-05 academic years.” Id. ¶ 5; see also Second Amended Complaint ¶ 5 (naming a specific Bucknell *279wrestler). While the plaintiffs’ allegations of redressability—discussed below—may be insufficient as to the three college-specific associations, compare Defenders of Wildlife, 504 U.S. at 564-67, 112 S.Ct. at 2138-40, the suit may proceed if any plaintiff has standing, see, e.g., Community for Creative Non-Violence v. Pierce, 814 F.2d 663, 666 (D.C.Cir.1987), as I believe is true for the coaches seeking to advance their professional and economic interests.
Of the three familiar requirements for Article III standing—(1) a concrete, actual or imminent injury-in-fact, (2) causation and (3) redressability, see Defenders of Wildlife, 504 U.S. at 560-61, 112 S.Ct. at 2136-37—any dispute over “injury” appears to completely overlap the issue of causation. Thus the district court, though finding the complaint defective as to causation and redressability, also found that “it is conceivable that coaches in particular potentially suffer a direct economic harm through loss of employment if, as plaintiffs allege, the challenged regulations lead educational institutions to cut men’s teams.” National Wrestling Coaches Ass’n v. United States Dep’t of Educ., 263 F.Supp.2d 82, 106-07 (D.D.C.2003) (“NWCA”). The deprecatory phrase “it is conceivable” foreshadows the court’s later decision on the two other requirements, to which I now turn.

Causation

In finding that the plaintiffs had not met their burden on causation, see NWCA, 263 F.Supp.2d at 112-14, the district court stressed that even in the absence of the Department’s rules and enforcement policy an educational institution would have discretion to eliminate men’s teams, id. at 112, 113. Because of the presence of other factors in the institutions’ decisionmaking—such as resource distribution, competitiveness, and spectator interest—the district court concluded that “it cannot be held ... that the Three Part Test and 1996 Clarification ... so controls [sic] the conduct of third parties as to confer standing on plaintiffs.” Id. at 114 (emphasis added).
Despite use of the verb “control,” the district court recognized that where an injury turns on a third party’s response to government regulations, the law requires only that those regulations have constituted a “substantial factor” in the third party’s decisionmaking. See Community for Creative Non-Violence, 814 F.2d at 669. See also Competitive Enter. Inst. v. National Highway Traffic Safety Admin., 901 F.2d 107,113 (D.C.Cir.1990) (requiring “substantial likelihood of the alleged causality”). A factor can obviously play a substantial role without “controlling].” Compare Maj. Op. at 943 (rejecting causality because “other factors” contributed to the schools’ decisions).
The complaint clearly alleges that the Department regulations and policies represented a “substantial factor” in educational institutions’ decisions on the number and composition of sports teams. Paragraph 48 of the First Amended Complaint says that either as a direct result of the Department’s enforcement action or in order to avoid becoming the target of such action, educational institutions “have limited male participation opportunities to comply with [the Department’s] unlawful Title IX policies,” and that as a result of these policies institutions “have cut (i.e., eliminated) hundreds of men’s teams and have capped (i.e., arbitrarily limited) hundreds of men’s participation opportunities.” The First Amended Complaint (¶ ¶ 50-52) also specifically alleges that wrestling teams at Bucknell, Marquette and Yale were eliminated in order to comply with the Department’s Title IX policies.
This explicit allegation of the institutions’ behavior and the Department’s causal role is enough to reject the govern-*280merit’s motion to dismiss under the principles laid out in the cases cited above— Defenders of Wildlife, Warth v. Seldin and Empagran. The majority’s repeated insistence that the plaintiffs “demonstrate” the causal relation has no place in the inquiry. Compare Maj. Op. at 933, 942.
In fact, however, plaintiffs added more, offering the GAO Report as support. Summarizing extensive data gathering, it said that of 272 schools that cut a men’s team, 83 (31%) cited the need to meet gender equity goals or requirements for their decision. GAO Report at 18. Among NCAA Division I-A schools, a clear majority (54%) cited gender equity considerations as a significant motivating factor in cutting a men’s team. Id. at 20. The Report also lists changes in the number of men’s teams between 1981-82 and 1998-99, including: 171 fewer wrestling teams, 56 fewer gymnastics teams, 27 fewer outdoor track teams and 25 fewer swimming teams. Id. at 13.
The majority notes that more men’s teams were created than destroyed in the relevant period, see Maj. Op. at 942, erroneously suggesting that the relevant benchmark is the starting date. But the question is the effect of the Department’s rules, so the proper benchmark is the expected growth of men’s teams under a regime that did not demand enrollment proportionality. See Competitive Enter. Inst. v. National Highway Traffic Safety Admin., 956 F.2d 321, 326-27 (D.C.Cir. 1992).
That Bucknell and Marquette did not discard their wrestling teams until after the 1979 Interpretation had been in effect for “decades,” see Maj. Op. at 939, proves little. The Department issued the 1996 Clarification to provide schools with “specific guidance about the [Department’s] existing standards,” and limited it to a discussion of the Three-Part Test because questions about that test comprised a majority of those asked about Title IX compliance generally. See Canto letter at 1. In fact, the rate of drops for male teams, as a proportion of all drops, visibly accelerated after the Clarification: In NCAA Division I, for example, male team drops were 61% of the total in the years 1988-89 to 1995-96, but grew to 76% in the years 1996-97 to 2001-02. NCAA Sponsorship and Participation Report (1982-2002) at 177. While it is true that the GAO Report does not define “gender equity considerations,” Maj. Op. at 943, the timing is highly suggestive; in any event, plaintiffs explicitly alleged that the Department’s interpretation of Title IX caused the cuts, see First Amended Complaint ¶ ¶ 48, 50-52, and that is all the law requires at the pleading stage.
Because plaintiffs’ claim belongs to the class where an agency’s alleged excess stringency is said to have substantially influenced third parties to make decisions injuring plaintiffs, the most obvious parallel cases are this court’s decisions in Block v. Meese and Tozzi v. United States Department of Health and Human Services. In these cases the causal role was considerably less clear than here, yet we found standing.
In Block the Justice Department had classified three films distributed by the plaintiffs as “political propaganda” under the Foreign Agents Registration Act, a finding that required the plaintiffs to make public disclosure of the names of certain recipients and distributors of the films. 793 F.2d at 1307. Plaintiffs claimed that the publication of customers’ names would affect their profits, and on cross-motions for summary judgment they submitted Block’s affidavit saying that “[a]t least a dozen customers have specifically asked us not to reveal their names,” and an affidavit of a library association saying that being *281listed as a purveyor of political propaganda “could cause problems for [the association] and its members.” Id. at 1308. Although no customer or potential customer submitted any statement that the prospect of publication had caused it to refrain from purchase or rental on account of the agency action, or that it would do so, we found standing.1 We saw the government’s conduct as “creating] a disincentive” for plaintiffs’ potential customers to acquire the films, damaging plaintiffs’ profits. Id. Assuming that the disincentive worked through a “false impression,” we said that that made no difference. Id. at 1309. None of the relevant third parties in Block actually said that it had changed its conduct because of the government’s publication of customers’ names.
Here we have 171 colleges or universities cutting men’s wrestling teams and nearly 100 reporting that they cut men’s teams for reasons of “gender equity.” To be sure, they did not explicitly tell GAO that it was the Department’s enforcement strategy that suddenly alerted them to the imperatives of gender equity. But plaintiffs allege such a link, and on a motion to dismiss that (rather plausible) allegation is enough.
In Tozzi the plaintiffs challenged an agency report that shifted the chemical dioxin from the category of substances “reasonably anticipated to be” human carcinogens to the category of ones “known” to be carcinogens. 271 F.3d at 303. As in Block, the government argued that, even if the plaintiffs were injured as a result of the change, the plaintiffs’ injury was not fairly traceable to that decision. Id. at 308. The government pointed out that the anti-dioxin movement pre-dated the upgrade, and argued that pressure on companies to reduce the use of dioxin-containing products would continue whether or not dioxin continued to be listed as a known human carcinogen. Id.
Despite these arguments, we found sufficient causation, again on a motion for summary judgment. We noted that Congress had intended the report to serve as the federal government’s authoritative statement on the state of carcinogen research; that Oakland, Berkeley and San Francisco passed anti-dioxin resolutions citing the agency’s preliminary determination about dioxin; and that a member of the Board of Scientific Counselors noted that the report was a very important document. Id. at 309. On this basis we said we had “little doubt” “that the dioxin upgrade will represent a ‘substantial factor’ in the decisions of state and local agencies to regulate products containing dioxin or of healthcare companies to reduce or end purchases of [these products].” Id. “It is not too speculative to conclude that the Report will injure Brevet [a PVC-selling plaintiff] economically, even with the presence of other causal factors.” Id.
Thus we found causation with little direct evidence. The strongest was perhaps the fact that three cities in the Bay area had referenced the Report in adopting anti-dioxin resolutions; but these were unaccompanied by any statement that any purchaser had heeded them, much less that the Report had “controlled]” those cities’ recommendations or even been a major inducement to their issuance. We were quite explicit that third parties’ consideration of other factors did not prevent a finding that the Report was likely to be a “substantial factor” in anti-dioxin decisions. Id.
In our recent decision in Crete Carrier Corp. v. EPA, 363 F.3d 490 (D.C.Cir.2004), *282we found no standing, but we emphasized the special conditions. Buyers of the tractors for tractor-trailers argued that a relatively stringent EPA engine emission standard—the 2004 Standard—would increase prices of such tractors. Under certain consent decrees, all significant manufacturers were bound until January 1, 2005 to produce engines meeting the 2004 Standard. We noted that but for the consent decrees, finding causation between enforcement of the 2004 Standard and increased prices for plaintiffs “would be the work of a minute.” Id. at 493. Because of the consent decrees, however, any price relief for plaintiffs depended on the manufacturers’ incurring the costs of reversing their production methods to meet standards less stringent than the 2004 Standard, even though they would have almost immediately have to retool again to meet still more stringent standards taking effect January 1, 2007. On summary judgment we found that plaintiffs had offered no evidence to support that scenario. Id. at 494. Plainly Crete Carrier does not undermine the lesson of Block and Tozzi.
In rejecting plaintiffs’ claims as “purely speculative,” the majority makes much of the Supreme Court’s decisions in Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976), Allen v. Wright, 468 U.S. 737, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), and Warth v. Seldin. But these cases in no way require that we hold plaintiffs’ claim here to be too speculative; indeed, the opinions suggest that plaintiffs there lost more for want of proper pleading than for the theoretically speculative nature of their claims. In Allen v. Wright, for example, there was no talk of unduly speculative claims; rather, the plaintiffs simply failed to make the proper allegations. See 468 U.S. at 758, 104 S.Ct. at 3328 (“The diminished ability of respondents’ children to receive a desegregated education would be fairly traceable to unlawful IRS grants of tax exemptions only if there were enough racially discriminatory private schools receiving tax exemptions in respondents’ communities for withdrawal of those exemptions to make an appreciable difference in public school integration. Respondents have made no such allegation.”). And in Warth v. Seldin the Court said, “Petitioners must allege facts from which it reasonably could be inferred that, absent the respondents’ restrictive zoning practices, there is a substantial probability that they would have been able to purchase or lease in Penfield and that, if the court affords the relief requested, the asserted inability of petitioners will be removed. We find the record devoid of the necessary allegations.” 422 U.S. at 504, 95 S.Ct. at 2208 (citation omitted).
Similarly, in Simon the plaintiffs alleged only that an IRS Revenue Ruling had “encouraged” hospitals to deny service to indigents; it left implicit the corollary that plaintiffs’ requested relief would “discourage” hospitals from denying service. 426 U.S. at 42, 96 S.Ct. 1917. Presumably, had the plaintiffs alleged a direct causal connection between the IRS Revenue Ruling, hospitals’ decisionmaking and plaintiffs’ access to hospitals, the Court would not have found plaintiffs’ claims to be too speculative. Compare Simon, 426 U.S. at 42, 96 S.Ct. at 1926 (“[I]t does not follow from the allegation and its corollary that the denial of access to hospital services in fact results from petitioners’ new Ruling” (emphasis added)), with First Amended Complaint ¶ 48 (“As a direct and indirect result of [the Department’s] unlawful Title IX policies, therefore, institutions have cut (i.e., eliminated) hundreds of men’s teams” (emphasis added)). As this litigation progresses, the plaintiffs would obviously be obliged to produce evidence to substantiate them claims on summary judgment, and, as to controverted material issues, at trial. See, e.g., Defenders of Wildlife, 504 U.S. at *283561, 112 S.Ct. at 2136; Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512, 122 S.Ct. 992, 997, 152 L.Ed.2d 1 (2002) (notice pleading standard relies on summary judgment motions to define disputed issues of fact and dispose of unmeritorious claims); The Freedom Republicans, Inc. v. Federal Election Comm.’n, 13 F.3d 412, 418 (D.C.Cir.1994) (rejecting plaintiffs’ claims as unduly speculative because plaintiffs had not produced enough evidence on summary judgment). Here the only question is whether the plaintiffs properly pleaded a causal connection between their injury and the Department’s regulations, which they have. Simon, Allen v. Wright and Warth v. Seldin simply instruct the court to be cautious in making an inferential leap when plaintiffs have not offered specific allegations spelling out the requisite steps of the causal chain.
The majority seizes on a phrase of plaintiffs’ counsel at oral argument—the view that relief would afford “better odds” for improved retention or restoration of men’s teams, Maj. Op. at 939, 942, and deprecates “better odds” as insufficient or too speculative, id. at 937. And it observes that plaintiffs do not claim that any particular school “necessarily would forego elimination of a wrestling team ... in the absence of these interpretive rules.” Id. at 939 (emphasis added). The implication—that what is not certain is too speculative—reflects a view of the law at odds with our tests. First, the language of counsel at oral argument is no basis for our evaluation of causal links. Second, under our “substantial factor” test, Community for Creative Nom-Violence, 814 F.2d at 669, we require simply “substantial likelihood of the alleged causality.” Competitive Enter. Inst., 901 F.2d at 113. This is a probabilistic test, not susceptible of ready quantification, but plainly not requiring certainty.
Here plaintiffs’ allegations indicate high probability. They directly allege that the Department’s Title IX interpretations and its enforcement policies, including the threat of withholding federal funds (meaning all forms of federal aid, no matter how unrelated to college athletics, see 20 U.S.C. § 1682), have caused educational institutions to cut men’s athletic teams. Although the context is not summary judgment, they back it up with the highly suggestive data of the GAO Report. The strength of the causal inference seems at least as compelling as what we found sufficient in Block and Tozzi on summary judgment.

Redressability

Having found that plaintiffs sufficiently alleged a causal connection between their injury and the Department’s regulations, it would be unusual to conclude that plaintiffs’ injuries cannot be redressed by elimination of the illegal regulations. Both “inquiries require an assessment of how third parties will respond to the agency’s action.” Community for Creative Non-Violence, 814 F.2d at 670; see also Allen v. Wright, 468 U.S. at 753 n. 19, 104 S.Ct. at 3325 n. 19 (“To the extent there is a difference [between causation and redressability], it is that the former examines the causal connection between the assertedly unlawful conduct and the alleged injury, whereas the latter examines the causal connection between the alleged injury and the judicial relief requested.”). Even where, as here, the plaintiffs’ requested remedy is a new rulemaking, see First Amended Complaint ¶ 99(B)(iii), we do not assess redressability on the basis of some finely calibrated estimate of what the new rule will be. “Where an agency rule causes the injury, the redressability requirement may be satisfied as well by vacating the challenged rule and giving the aggrieved party the opportunity to partici*284pate in a new rulemaking the results of which might be more favorable to it.” America’s Cmty. Bankers v. FDIC, 200 F.Bd 822, 828-29 (D.C.Cir.2000); see also Motor & Equip. Mfrs. Ass’n v. Nichols, 142 F.3d 449, 458 (D.C.Cir.1998).
Plaintiffs’ redressability pleadings are straightforward. They ask for an order remanding the current rules to the Department and requiring a rulemaking to amend them so that they will require institutions, to the extent that they make any gender-conscious decisions on athletic opportunities, “to use interest and ability— not enrollment—as the relevant population.” First Amended Complaint ¶ 99(A)(iii), (B)(iii). They explicitly allege that grant of the relief requested “will redress the injuries alleged herein.” Id. ¶ 53. Given the allegation that the Department’s actions were the cause of the injury, it follows logically that removal of that cause would supply redress.
The government’s arguments add nothing to what is already implicit in the discussion of causation. Indeed, it seems to misunderstand what is required of plaintiffs here, arguing that the plaintiffs must show that different Department regulations would cause a school that has eliminated a team to reinstitute that team. Appellee’s Brief at 24. While such an allegation may be necessary for the three college-specific associations to maintain their claims,2 the other plaintiff associations need neither to demonstrate nor even allege such a direct result. They have plainly alleged that the alleged wrongdoing is ongoing and continues to affect educational institutions’ decision-making. See First Amended Complaint ¶ 48 (the Department’s “unlawful Title IX policies directly and indirectly have reduced (and continue to limit) participation opportunities for male athletes.”). Under these circumstances, the redressability requirement is satisfied if there can be “a sanction that effectively abates that conduct and prevents its recurrence.” Laidlaw, 528 U.S. at 185-86, 120 S.Ct. at 706.
Similarly, the government faults the plaintiffs for failing to allege that any member coaches are employed by educational institutions that “have declared any intention now or in the future to initiate the cutting or capping of athletic teams,” Appellee’s Brief at 24, and it suggests that the plaintiffs’ complaint should have listed the schools at which their members coach, id. at 24-25. But under “notice pleading,” a court on a motion to dismiss must “presumete] that general allegations embrace those specific facts that are necessary to support the claim.” Defenders of Wildlife, 504 U.S. at 561, 112 S.Ct. at 2137 (alteration in original); see also Rule 8(a)(2), Fed. R. Civ. Pro.; Swierkiewicz, 534 U.S. at 512, 122 S.Ct. at 997; Bennett, 520 U.S. at 168, 117 S.Ct. at 1163 (“Given petitioners’ allegation ... it is easy to presume specific facts under which petitioners will be injured”). Given that the plaintiffs have alleged both that they are national organizations representing coaches in a number of men’s sports, see First Amended Complaint ¶ ¶ 4, 8, and *285that they are suffering ongoing injury due to the Department’s regulations, id. ¶48, we must infer that these allegations embrace the specific facts necessary to support plaintiffs’ claims, i.e., that plaintiffs’ member coaches are employed by educational institutions that would, in the event of a Department retreat, be either substantially less likely to cut or cap men’s teams in the future to comply with the Department’s Title IX regulations and policies, or substantially more likely to support increases in men’s sports opportunities. The proper comparison, of course, is between men’s sports opportunities under the current regime and men’s sports opportunities under a future regime in which the Department’s enrollment proportionality requirement has been removed. See Competitive Enter. Inst. v. National Highway Traffic Safety Admin., 956 F.2d at 326-27. It is of no consequence that the Department has no obligation to proceed in the future by rulemaking, compare Maj. Op. at 940, so long as it is substantively barred from pursuit of enrollment proportionality, in disregard of varying levels of interest and skill.
As an alternative holding, the majority finds the plaintiffs’ suit unreviewable under the Administrative Procedure Act, 5 U.S.C. §§ 701-706, because it believes the plaintiffs may achieve an adequate remedy by suing individual colleges and universities directly. See generally id. § 704 (limiting judicial review to “final agency action for which there is no other adequate remedy in a court”). I believe the majority’s reasoning is mistaken here as well.
As the Supreme Court explained in Bowen v. Massachusetts, § 704 is to be read narrowly so as not “to defeat the central purpose of providing a broad spectrum of judicial review of agency action.” 487 U.S. 879, 903-04, 108 S.Ct. 2722, 2737, 101 L.Ed.2d 749 (1988); see also Esch v. Yeutter, 876 F.2d 976, 982 (D.C.Cir.1989). The adequate remedy question is a practical one: would the alternative remedy afford the same relief to plaintiffs as suit under the APA? See, e.g., Women’s Equity Action League v. Cavazos, 906 F.2d 742, 751 (D.C.Cir.1990) (looking at statutory remedies available to plaintiff in judging question of adequacy); Council of and for the Blind v. Regan, 709 F.2d 1521, 1532 (D.C.Cir.1983) (comparing remedies available under APA and the Revenue Sharing Act).
In this case, the remedy sought by plaintiffs is a new rulemaking by the Department of Education, First Amended Complaint ¶ 99(B)(iii), one that would eliminate enrollment proportionality as a “safe harbor” for compliance with Title IX, id. ¶ 99(A)(iii). The plaintiffs also seek to prohibit the Department from “requiring or authorizing institutions to engage in gender-conscious cutting or capping to meet a disparate-impact standard.” Id. ¶ 99(A)(ii). Although the plaintiffs may sue individual institutions directly to redress discrimination proscribed by Title IX, see Cannon v. University of Chicago, 441 U.S. 677, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979), such a suit would not achieve plaintiffs’ desired remedies. Government coercion may be illegal even though the induced third-party action is itself legal. Just as in Tozzi and Block the allegation was that illegal government stigmatization would induce third parties to avoid products that they were clearly free to avoid on their own (dioxin-containing products in one case, specific films in the other), here government pressure toward enrollment-based “gender equity” may be illegal but private parties’ pursuit of such gender equity perfectly legal. Cf. United Steelworkers v. Weber, 443 U.S. 193, 201, 99 S.Ct. 2721, 2726, 61 L.Ed.2d 480 (1979) (allowing private parties to adopt an affirmative action plan containing racial preferences that *286the Court assumed the government could not lawfully have required). Because individual suits against educational institutions would not provide plaintiffs with an adequate remedy for their injury, § 704 cannot provide a basis for finding plaintiffs’ claims unreviewable.
For the foregoing reasons I would reverse the district court.

. This was in contrast to the public classification of the film, with respect to which plaintiffs submitted a customer affidavit saying that but for the designation it would have purchased a specific film. Block, 793 F.2d at 1308.


. Although the plaintiffs submitted a press release directly linking the elimination of Bucknell’s wrestling team to the Department’s Title IX policies and regulations, see Bucknell News Release (May 2, 2001) (stating that Bucknell cut men's wrestling team to attempt to "keep[] women represented in its varsity programs to the same degree they are represented in the student body”), nowhere in the complaint did they allege that a change in the regulations would cause Bucknell, Marquette or Yale either to rethink cuts already made or to redress in some other way the injuries suffered by student athletes and alumni at those schools. Thus, as to the college-specific associations, it appears that this may be the rare circumstance where the allegations are sufficient to establish causation but not redressability.